Citation Nr: 1403941	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability.

2. Entitlement to service connection for left ankle disability.

3. Entitlement to service connection for right elbow disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1997 to January 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO denied the Veteran's claims for service connection for mild paraspinal muscle spasms (claimed as chronic low back pain, back condition), left ankle instability, and chronic right elbow, pain and swelling.  In December 2010, the Veteran filed a notice of disagreement (NOD) as to all three claims.  A statement of the case (SOC) regarding these issues was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.  The RO then filed two supplemental statements of the case (SSOC) in August and October 2012.

In March 2012, the Veteran testified during an RO hearing before a Decision Review Officer.  The transcript of this hearing is associated with the record.  

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's claims.  A review of the documents in such file reveals no additional pertinent information with regard to the issues on appeal.

Consistent with the record, and what the RO has actually adjudicated, the Board has recharacterized the claims on appeal as reflected on the title page.  

The Board's decision on the claims for service connection involving the low back and left ankle are set forth below.  The claim for right elbow disability is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  While service treatment records (STRs) show that the Veteran had pain and muscle spasm in his lower back during service, and there is lay evidence attesting to back problems during, and since service, as well as documented complaints and assessments of chronic low back pain, the weight of the competent, probative evidence indicates that Veteran does not have, and at no time pertinent to this appeal has had, a diagnosed low back disability.  

3.  While the STRs show that the Veteran had problems with his left ankle during service, and there is lay evidence attesting to left ankle problems during and since service, the weight of the competent, probative evidence indicates that Veteran does not have, and at no time pertinent to this appeal has had, a diagnosed left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for service connection left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a July 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, in addition to general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is awarded).  The December 2009 RO rating decision reflects the initial adjudication of the claims after issuance of the July 2009 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of STRs, reports of two VA examinations, and private medical records.  Also of record and considered in connection with the appeal is the transcript of the March 2012 hearing, along with various written statements provided by the Veteran, his representative, and other individuals on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See, e.g., Masors v. Derwinski, 2 Vet. App. 181 1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  

In this appeal, however, the weight of the competent probative evidence on the question of current disability indicates that the Veteran does not have, and at no time pertinent to this appeal has had, a chronic back or left ankle   

As regards the back, the Veteran contends that his low back condition started in boot camp with some of the long humps he had to do with packs and weight.  As a result of these long humps, the Veteran asserts that he continues to experience  lower back spasms.  

A January 1998 medical examination report shows that the Veteran experienced mild muscle spasms in his lower back.  As treatment, he was given back strengthening exercises.  It was also noted that the Veteran had pain and numbness in his left leg, but that this did not interfere with his life style.  Moreover, a December 2002 report of medical examination noted a normal spine for the Veteran.     

An April 2009 report from a Dr. Johnson documents an assessment of low back pain.  

The Veteran underwent a VA joints examination in November 2009.  The report of  x-rays taken in conjunction with the examination notes a negative radiographic examination of the lumbosacral spine.  The examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof because the x-ray of the lumbar spine was normal.

A May 2010 radiology report from Floyd Memorial Hospital shows that no focal protruding disk or significant stenosis was noted at any level.  Furthermore, the report noted that the vertebral alignment was intact, that no signal abnormalities of the vertebral bodies were identified, that disk space heights were well maintained, that no paravertebral soft tissue abnormalities were noted, and that conus medullaris was grossly within normal limits.

Also in May 2010, Dr. Johnson diagnosed the Veteran with chronic back pain and sciatica affecting the left leg.

The Veteran underwent a second VA joints examination in March 2011.  The examiner reported no history of hospitalization or surgery, no spine trauma, no spine neoplasm, or no spine condition flare-ups.  Following this examination, the examiner concluded that the Veteran did not have a diagnosis of paraspinal muscle spasm.

In March 2012 private report,  Dr. Bell concluded that the Veteran had low back pain with occasional left lower extremity sciatica.

Considering the claim in light of the above-cited evidence, the Board concludes that service connection for a back disability must be denied.  

As noted above, while STRs show that the Veteran had pain and muscle spasm in his lower back during service, and there medical and  lay evidence supporting the Veteran's assertions of experiencing back problems during and since service, the weight of the competent, probative evidence indicates that Veteran does not have, and at no time pertinent to this appeal has had, a chronic low back disability.  As indicated, multiple VA medical examiners since 1998-well before the Veteran sought compensation for the disabilities  have each assessed a normal back, and x-rays, have not revealed any abnormality.  More recent VA examiners continue to find no objective indicia of impairment of the back.  As indicated, the March 2011 examiner specifically found that the Veteran did not have a diagnosis of paraspinal muscle spasm.

The Board is mindful that in several records, a private physician, Dr. Bell, has documented complaints or assessments of low back pain.  To the extent that the Veteran has experienced back and other symptoms during and since service, such symptoms, in and of themselves, and without evidence of underlying pathology, do not establish a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, Dr. Bell has not diagnosed a specific pathology of the back underlying the Veteran's complaints, and, indeed, x-rays have revealed no such pathology.  As such, as compared to the VA examiners' assessments of a normal back, based on examination and testing, and supported by specific findings-which the Board accepts as probative evidence-the complaints and assessments of low back pain, without more, do not constitute  persuasive evidence on the question of current back disability.

With regard to the claim for left ankle disability, the Board likewise finds that that service connection because the weight of the competent, probative evidence indicates that he does not have a current left ankle disability.  Although the Veteran's STRs note that the Veteran suffered a strain to his left ankle, both the December 2009 and the March 2011 VA examinations show normal joint space and well-healed fractures of the distal tibia.  The March 2011 examiner specifically noted that the Veteran had old distal tibial and fibular fractures, but that these have been healed.  The examiner noted that the examination did not reveal any acute or chronic residuals of prior fracture.  Significantly, neither the Veteran nor his representative 

In evaluating each claim, in addition to the medical evidence noted above, the  Board has considered lay statements provided by the Veteran and other individuals.  However, in this case, such lay assertions, without more, simply provide no persuasive support for either claim.  

In typed statements dated and signed in December 2012, Captain J.M., and J.G., both identified as friends of the Veteran, each indicated that that they had observed the Veteran experiencing problems with his back and ankle; Captain J,M., since the\r Veteran's active service, and J.G. during and since service.  J.M. expressed his personal belief that the Veteran's injuries were caused by his time in military. 

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds no reason to question the veracity of assertions as to what the Veteran has experienced, and what his friends have observed.  

As indicated above, however, the claims under consideration turn, fundamentally, on the matter of whether the Veteran has low back and ankle disabilities for which service connection is sought, and, if so, whether there exists a medical relationship between each such current disability and service.  Diagnosis and etiology of disabilities not capable of being established on the basis of lay observation, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor either of his  friends is shown to be other than a layperson without appropriate medical training and expertise to diagnose a specific low back or left ankle disability,  none is competent to render a probative (i.e., persuasive) opinion on the medical matter on each of these claims turn.  Hence, lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have a low back or left ankle disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for either claimed disability-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, each claim must be denied because the first essential criterion for service connection-evidence of a current disability-has  not been met. 

In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for low back disability is denied.

Service connection for left ankle disability is denied.


REMAND

The Board's review of the claims file reveals that additional RO action on the Veteran's claim for service connection for a chronic right elbow condition is warranted. 

The Veteran's STRs show that he was treated for right elbow condition in service.  Post service, on March 2009 VA examination, the Veteran was diagnosed with tiny spur on the olecranon of this elbow.  The examiner stated that the in-service treatment records show only tenderness to palpation along the medial epicondyle, and that there was no edema or abnormalities of the olecranon process.  Furthermore, there was no documentation of any chronic elbow conditions or complaints, except the Veteran's and other individuals' lay statements.  In conclusion, the examiner expressed the following: 

Without additional documentation of an olecranon process condition and/or x-ray evidence of a spur on the elbow at the olecranon process on the elbow or chronic complaints [sic] regarding the elbow in service; I cannot, without resort to mere speculation, state that the current olecranon spur or his elbow complaints [sic] are related to in service treatment for the elbow.  

The Board finds that the above-noted opinion is inadequate to resolve the question of the etiology of the Veteran's tiny spur on the olecranon.  Although the examiner considered the medical evidence and the Veteran's STRs, it does not appear that the examiner considered the Veteran's complaints of pain and swelling, which he is competent to assert.  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002).  The Board points out that the United State Court of Appeals for Veterans Claims (Court) has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Also, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, because the record does not contain an adequate medical opinion to resolve the Veteran's elbow claim, the Board finds that further opinion based on full consideration of the Veteran's documented medical history and assertions, together with all lay evidence, and supported by fully stated rationale, is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA and/or private treatment records. 

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the elbow claim, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any pertinent, outstanding private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on remand.  The RO's adjudication the claim should include consideration of all additional evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following actions:

1. Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since March 2011 with regard to his elbow.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After any additional records have been associated with the claims file, return the entire claims file, to include a complete copy of this REMAND to the November 2009 VA examiner, S.J.S., for an addendum opinion.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that there is a medical relationship between current right elbow disability and service---specifically, whether the Veteran's symptoms of pain and contusion of his right elbow in service represented a  precursor of his currently diagnosed spur on his olecranon.

In rendering such opinion, the examiner must consider and discuss all pertinent medical and lay evidence-including statements regarding the Veteran's pain and swelling in his elbow.  

The Board points out that a more definitive etiology opinion is sought.  However, in the event that the examiner determines that he cannot provide any requested opinion without resorting to mere speculation, the examiner should clearly so state, and explain why.

Complete rationale for all conclusions reached which reflects full consideration of all pertinent evidence, must be provided.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7. If the benefit sought on appeal remains denied, in whole or in part, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


